DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/30/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Election/Restrictions
Applicant’s election without traverse of Group I, Species 1B, 2B, and 3A in the reply filed on 9/1/2022 is acknowledged.
Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/1/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “an encapsulant filling at least part of spaces between the laminate body and the carrier with the mounted at least one electronic component in between,” is unclear as to what elements the at least one electronic component are between. 
Regarding claims 3, 7, 8, 10, 12, and 13, the limitation “in particular” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 9, the limitation “an at least one electronic component ss is in a range between 15 µm and 1 mm,” appears to contain a typographical error which renders the meaning of the limitation indefinite. 
Regarding claim 9, the limitations “at least one electronic component” and “at least one component” are unclear as to how they are related to the previously recited elements, specifically the “at least one electronic component” recited in claim 1. 
Regarding claim 9, the limitation “wherein the carrier thickness is larger than the laminate body thickness and is larger than at least one component thickness, wherein the carrier thickness is larger than the laminate body thickness and the at least one electronic component thickness together,”
Regarding claim 10, the limitation “the at least one encapsulated electronic component” is unclear as to how it is related to the at least one electronic component recited in claim 1. Specifically, claim 1 does not positively recited encapsulation of the electronic component, so it is unclear if that is a further requirement of claim 10.
Regarding claim 13, the limitation “a plurality of electronic components,” is unclear as to how it is related to the at least one electronic component recited in claim 1. Specifically, it is unclear if the plurality is in addition to the at least one electronic component recited in claim 1, or if the plurality further defining the at least one to be a at least two, i.e. a plurality. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. (US 2010/0290191; herein “Lin”).
Regarding claim 1, Lin discloses in Fig. 66 and related text a package, comprising:
a carrier (e.g. structure including at least 1/9/10/15/17/99/110);
at least one electronic component (e.g. 120/130/140, see [0076], [0149], [0215]) mounted on the carrier;
a laminate body (e.g. structure including at least 7 and 98, see [0271] and [0274]) attached to the at least one electronic component; and
an encapsulant (e.g. 85/86/87, see [0109], [0175], [0241]) filling at least part of spaces between the laminate body and the carrier with the mounted at least one electronic component in between.
Regarding claim 2, Lin further discloses wherein the carrier (structure including 1/9/10/15/17/99/110) is a structured plate-shaped carrier (see Fig. 66).
Regarding claim 3, Lin further discloses wherein the laminate body (structure including 7 and 98) comprises a sheet comprising a dielectric material (98, see [0274]), in particular comprises or consists of at least one of the group consisting of a prepreg layer, and a Resin Coated Copper sheet (see [0376]-[0378], [0380]).
Regarding claim 4, Lin further discloses comprising one of the following features:
the at least one electronic component comprises at least one pad exclusively on a main surface facing the carrier;
the at least one electronic component comprises at least one pad exclusively on a main surface facing the laminate body (e.g. 26, see [0081]);
the at least one electronic component comprises at least one pad on a main surface facing the carrier and comprises at least one further pad on another main surface facing the laminate body;
the at least one electronic component comprises at least one pad arranged face-up;
the at least one electronic component comprises at least one pad arranged face-down.
Regarding claim 5, Lin further discloses comprising the following feature: wherein at least part of a main surface of the carrier (structure including 1/9/10/15/17/99/110) opposing another main surface of the carrier on which the at least one electronic component is mounted is exposed with respect to the encapsulant (e.g. bottom surface of 99 is not covered by encapsulant 85/86/87).
Regarding claim 6, Lin further discloses wherein the laminate body (structure including 7, 98, and in the instance where the laminate body is interpreted to further include 78 and 8) comprises a sheet comprising a dielectric material (98) and comprises a metal layer (8, see [0285]) on the sheet, and wherein the sheet is arranged between the metal layer (8) and the at least one electronic component (120/130/140).
Regarding claim 7, Lin further discloses comprising a redistribution layer, in particular a plurality of redistribution layers (e.g. 7, redistributes signals from vias 64 of chips 140 to various connections for chip 160 in a first example interpretation; e.g. 8 in a second example interpretation, see [0287]-[0289]), formed on and/or in the laminate body.
Regarding claim 8, Lin further discloses comprising at least one vertical electric connection element (via comprising 14/34/54 and connected portion of 7, see [0066], [0139], [0205]) each extending through at least part of the encapsulant and through at least part of the laminate body, and in particular electrically coupling the laminate body with the carrier.
Regarding claim 10, Lin further disclose comprising at least one further electronic component (910, see [0364]), in particular at least one of an active component and a passive component, mounted on or above the encapsulant or the carrier, and in particular being electrically coupled with the at least one encapsulated electronic component (see Fig. 66).
Regarding claim 11, Lin further discloses wherein the carrier (e.g. structure including 1/9/10/15/17/99/110) comprises at least one opening (e.g. opening in 1) which is at least partially filled with the encapsulant (85/86/87).
Regarding claim 12, Lin further discloses comprising one of the following features:
the package comprises an intermixed transition portion at an interface between the laminate body and the encapsulant, wherein the intermixed transition portion comprises a mixture of material of the laminate body and the encapsulant, in particular in such a way that the intermixed transition portion bridges pure laminate body material with respect to pure encapsulant material;
the package comprises an adhesion promoter (e.g. 71, see [0259]) at an interface between the laminate body and the encapsulant for promoting adhesion between material of the laminate body and material of the encapsulant.
Regarding claims 13-14 (first interpretation), Lin further discloses 
comprising a plurality of electronic components (120/130/140 and 910, see [0364]), in particular with at least two different thicknesses (e.g. 910 is thinner than 120/130/140, see Fig. 66);
comprising at least one of the following features:
wherein the plurality of electronic components with the at least two different thicknesses are mounted on different vertical levels of the carrier; 
wherein only a part of the plurality of electronic components with the at least two different thicknesses is mounted in contact with the laminate body (e.g. 910, including 915, is mounted in contact with 7 in a first example interpretation; in a second example interpretation the laminate body includes layers 78 and 8, and 910 is therefore in contact with the laminate body).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
Regarding claim 9, Lin further discloses comprising at least one of the following features:
wherein a carrier thickness is in a range between 20 µm and 3 mm;
wherein a laminate body (structure including 7 and 98) thickness is in a range between 10 µm and 150 µm (7 is 2.5-31.8 µm; 98 is 1-20 µm; thus the combined thickness overlaps with the claimed range);
wherein an at least one electronic component ss is in a range between 15 µm and 1 mm;
wherein the carrier thickness is larger than the laminate body thickness and is larger than at least one component thickness, wherein the carrier thickness is larger than the laminate body thickness and the at least one electronic component thickness together.
Note that the range disclosed by Lin overlaps the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the thickness to be a result effective variable affecting electrical and physical characteristics of the device.  Thus, it would have been obvious to modify the device of Lin to have the thickness within the claimed range in order to provide sufficient thickness for proper electrical connection and mechanical stability without excessive resistance, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claims 13 (second interpretation), Lin further discloses comprising a plurality of electronic components (120/130/140, see [0364]), in particular with at least two different thicknesses (each chip 120/130/140 has range of acceptable thicknesses, and each chip can be a variety of different chip types, see [0080], [0082]-[0085], [0153], [0155]-[0158], [0219], [0221]-[0224]), mounted on the carrier.
Note that one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the thickness of the components to be a result effective variable affecting electrical and physical characteristics of the device, and device types able to be contained therein.  Thus, it would have been obvious to modify the device of Lin to have the thicknesses within the claimed range (i.e. different) in order to allow for different device types without requiring excessive thickness, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 14 (second interpretation), Lin further discloses comprising at least one of the following features:
wherein the plurality of electronic components with the at least two different thicknesses are mounted on different vertical levels of the carrier (structure including at least 1/9/10/15/17/99/110 and in the instance where the carrier further includes layers 85 and 3; therefore 120 is recessed in the carrier and 130 is on the carrier in this instance); 
wherein only a part of the plurality of electronic components with the at least two different thicknesses is mounted in contact with the laminate body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chang Chien et al. (US 2020/0006290) is cited for showing a carrier, an encapsulated electronic component and a laminate body (see e.g. Fig. 1J).
Lee et al. (US 2017/0033039) is cited for showing a carrier, an encapsulated electronic component and a laminate body (see e.g. Fig. 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/29/2022